UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6087


SYLVESTER RICHARDSON,

                    Plaintiff - Appellant,

             v.

R.O.S.P. MEDICAL DEPT.; DR. MILLER; SGT. PAYNE; OSBORNE, Officer;
OFFICER STANLY,

                    Defendants - Appellees.



Appeal from the United States District Court for the Western District of Virginia, at
Roanoke. Norman K. Moon, Senior District Judge. (7:15-cv-00595-NKM-RSB)


Submitted: May 19, 2017                                           Decided: May 30, 2017


Before WILKINSON, SHEDD, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sylvester Richardson, Appellant Pro Se. Carlene Booth Johnson, PERRY LAW FIRM,
PC, Dillwyn, Virginia; Jessica Leigh Berdichevsky, OFFICE OF THE ATTORNEY
GENERAL OF VIRGINIA, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Sylvester Richardson appeals the district court’s order denying relief on his 42

U.S.C. § 1983 (2012) complaint. We have reviewed the record and find no reversible

error. Accordingly, we affirm for the reasons stated by the district court. Richardson v.

R.O.S.P. Med. Dep’t, No. 7:15-cv-00595-NKM-RSB (W.D. Va. Jan. 17, 2017). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                            AFFIRMED




                                           2